Citation Nr: 1014597	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether the Veteran filed a timely Substantive Appeal, VA 
Form 9 or equivalent statement, in response to a May 2007 
rating decision by the Regional Office.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1971 and from May 1977 to January 1994.

In May 2007, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, in pertinent part, 
denied the Veteran's claim of entitlement to an effective 
date prior to December 1, 2006 for the grant of service 
connection for posttraumatic stress disorder (PTSD).  

A more recent RO decision in July 2008 determined the Veteran 
did not file a timely substantive appeal (VA Form 9 or 
equivalent statement) in response to that May 2007 RO rating 
decision, and thus, this issue is currently before the Board 
of Veterans' Appeals (BVA or Board).


FINDING OF FACT

Following the issuance of an January 2008 Statement of the 
Case concerning the effective date assigned for the grant of 
the Veteran's claim of entitlement to service connection for 
PTSD, a substantive appeal was timely received by the RO.


CONCLUSION OF LAW

The Veteran filed a timely substantive appeal, by means of a 
VA Form 9 or equivalent statement, to the RO's May 2007 
rating decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.34, 20.101, 20.202, 20.302 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Nonetheless, the Veteran is appealing the timeliness of his 
substantive appeal in his claim for an earlier effective 
date, and his filing of a notice of disagreement as to the 
RO's decision to find his substantive appeal untimely does 
not trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  Rather, the Veteran's appeal as to the timeliness 
of his substantive appeal here triggers VA's statutory duties 
under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory 
duties under 38 C.F.R. § 3.103.  As a consequence, VA is only 
required to advise the Veteran of what is necessary to obtain 
the maximum benefit allowed by the evidence and the law.  
This has been accomplished here, as will be discussed below.

The May 2009 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant law and regulations for assignment of 
the effective date.  In addition, the October 2007 and June 
2009 VCAA notice letters explained the basis for determining 
an effective date upon the grant of an increased rating, in 
compliance with Dingess/Hartman.  Therefore, the Board finds 
that the appellant has been informed of what was necessary to 
achieve an earlier effective date for the grant of service 
connection for PTSD.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, i.e., 
the RO, the Board must consider whether the veteran has been 
prejudiced thereby).  See also Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran).    

Moreover, the appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims file contains the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Appellate review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished. 38 U.S.C.A. § 7105(a) 
(West 2002); 38 C.F.R. § 20.200 (2009).

After the statement of the case is provided to the appellant, 
the appellant must file a formal appeal within 60 days from 
the date the statement of the case is mailed, or within the 
remainder of the one-year period from the date the 
notification of the RO decision was mailed, whichever period 
ends later.  See 38 U.S.C.A. § 7105(d)(3) (West 2002); 38 
C.F.R. § 20.302(b) (2009).  By regulation this formal appeal 
must consist of either "a properly completed VA Form 1-9. . . 
or correspondence containing the necessary information."  See 
38 C.F.R. § 20.202 (2009); see also Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992).

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme, 
which requires the filing of both a notice of disagreement 
and a formal appeal.  The formal appeal permits the appellant 
to consider the reasons for an adverse RO decision, as 
explained in the statement of the case, and to formulate and 
present specific arguments relating to errors of fact or law 
made by the RO.  See 38 U.S.C.A. § 7105 (West 2002); see also 
Roy v. Brown, 5 Vet. App. 554 (1993).

Pursuant to 38 U.S.C.A. § 7105(d)(5) (West 2002), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  See 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993) [if there is a 
failure to comply with the law or regulations, it is 
incumbent upon the Board to reject the application for review 
on appeal].  While the Board must construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal, any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed may be dismissed.  In addition, the Board notes that 
38 U.S.C.A. § 7108 provides that an application for review on 
appeal shall not be entertained unless it is in conformity 
with the applicable law governing the Board's jurisdiction 
and filing of notices of disagreement and appeals.

Upon request, the time period for filing a substantive appeal 
may be extended for a reasonable period for good cause shown.  
38 U.S.C.A. § 7105(d)(3) (West 2002).  A request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 C.F.R. § 20.303 (2009).

Factual Background and Analysis

In the present case, the Veteran filed a petition to reopen 
claim of entitlement to service connection for PTSD, which 
the RO received on December 1, 2006.  The Veteran's claim was 
reopened and granted in a March 2007 rating decision; the RO 
assigned the Veteran a total disability rating (of 100 
percent) for his PTSD, effective December 1, 2006.  In April 
2007 statement, the Veteran indicated that he was entitled to 
an earlier effective date for the grant of service connection 
of his PTSD.

In a May 2007 rating decision, the RO denied the Veteran's 
claim of entitlement to an effective date prior to December 
1, 2006 for the grant of entitlement to service connection 
for PTSD; the Veteran submitted a notice of disagreement in 
October 2007 and the RO issued a statement of the case in 
January 2008.  The SOC was not returned to the RO 
as undeliverable.

In February 2008, the Veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) asserting entitlement to an 
effective date prior to December 1, 2006 for the grant of 
entitlement to service connection for PTSD; the Veteran 
asserted that the RO's SOC failed to consider additional 
evidence submitted by the Veteran and he indicated that he 
disagreed with the RO's findings in the SOC.  On July 16, 
2008, the RO received the Veteran's VA Form 9 (Appeal to the 
Board of Veterans' Appeals).

Upon application of the foregoing to the facts of the instant 
case, the Board finds that the Veteran filed a timely 
substantive appeal.  The Board construes the Veteran's 
February 2008 written statement, wherein the Veteran asserted 
that he disagreed with the findings of the January 2008 
statement of the case, as well as continued to argue for 
entitlement to an earlier effective date for the grant of 
entitlement to service connection for PTSD, to constitute a 
substantive appeal as to the issue of entitlement to an 
earlier effective date.  The Veteran's substantive appeal was 
clearly received within 60 days from the date of the mailing 
of the SOC, as well as within a year from the date of 
notification of the pertinent rating action.  As such, the 
Veteran's February 2008 statement is accepted in lieu of the 
formal VA Form 9, subsequently received by the RO in July 
2008.  As such, the Veteran's substantive appeal was received 
within the statutory time limit.  Accordingly, the Board has 
jurisdiction over the Veteran's appeal.  Nevertheless, as 
will be discussed in the REMAND section, the Veteran's claim 
of entitlement to an effective date prior to December 1, 2006 
for the grant of service connection for PTSD cannot yet be 
adjudicated on the merits.


ORDER

The Veteran filed a timely substantive appeal as to the issue 
of entitlement to an earlier effective date for the grant of 
service connection for PTSD.


REMAND

In light of the above determination, the RO should take 
appropriate action on the Veteran's pending claim for 
entitlement to an earlier effective date for the grant of 
service connection for PTSD.  The Board notes that, in his 
July 2008 VA Form 9, the Veteran requested a hearing before a 
Member of the Board (now called a Veterans Law Judge (VLJ)) 
as to the issue of entitlement to an earlier effective date.  
The Veteran indicated a desire to appear at a hearing before 
a Veterans Law Judge of the Board at his local regional 
office.  It should be noted that the Veteran did appear for a 
hearing at the Board in February 2010, at which time 
testimony was taken on the issue of entitlement to an earlier 
effective date, as well as on the timeliness of appeal issue.  
It is not clear whether the Veteran still desires a further 
hearing.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted to 
determine if he still desires a hearing 
on the issue of entitlement to an earlier 
effective date for the grant of service 
connection for PTSD.  If so, he should be 
scheduled for such hearing.  

2.  The RO should review the Veteran's 
claim, in light of the determination 
above which found that he had filed a 
timely substantive appeal.    

Thereafter, the case should be returned to the Board, if in 
order.  

The purpose of this remand is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case either favorable or unfavorable at this time.  No action 
is required of the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


